 



Exhibit 10.6
Vocus, Inc.
2005 STOCK AWARD PLAN
STOCK OPTION AGREEMENT
     Unless otherwise defined herein, the terms defined in the 2005 Stock Award
Plan shall have the same defined meanings in this Stock Option Agreement.

I.   NOTICE OF STOCK OPTION GRANT

     
Name:
   
 
   
 
   
Address:
   
 
   

     The undersigned Optionee has been granted an Option to purchase Common
Stock of the Company, subject to the terms and conditions of the Plan and this
Option Agreement, as follows:

         
Date of Grant:
             
Vesting Commencement Date:
             
Exercise Price per Share:
  $          
Total Number of Shares Granted:
             
Type of Option:
      Incentive Stock Option
 
       
 
      Nonstatutory Stock Option
 
       

Expiration Date: As provided in Section 3 of the Agreement.
Vesting Schedule: This Option shall be vested according to the following vesting
schedule:
25% of the Shares subject to the Option shall vest on each of the first, second,
third and fourth anniversaries of the Vesting Commencement Date, subject to
Optionee’s Continuous Service on such dates.
Exercise Schedule: To the extent vested, this Option shall be exercisable during
its term as provided in Section 3 of the Stock Option Agreement.

-1-



--------------------------------------------------------------------------------



 



II.   AGREEMENT

     1. Grant of Option. The Plan Administrator of the Company hereby grants to
the Optionee named in the Notice of Stock Option Grant (the “Optionee”), an
option (the “Option”) to purchase the number of Shares set forth in the Notice
of Stock Option Grant, at the exercise price per Share set forth in the Notice
of Stock Option Grant (the “Exercise Price”), and subject to the terms and
conditions of the Plan, which is incorporated herein by reference. Subject to
Section 10(e) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Option Agreement, the terms and conditions of
the Plan shall prevail.
     If designated in the Notice of Stock Option Grant as an Incentive Stock
Option (“ISO”), this Option is intended to qualify as an Incentive Stock Option
as defined in Section 422 of the Code. Nevertheless, to the extent that it
exceeds the $100,000 rule of Code Section 422(d), this Option shall be treated
as a Nonstatutory Stock Option (“NSO”).
     2. Accelerated Vesting.
          (a) Notwithstanding any other provision in this Option Agreement, if,
within the 12 month period following the effective date of a Change in Control,
the Company terminates Optionee’s employment without Cause (other than as a
result of Optionee’s death or disability) or Optionee resigns for Good Reason,
as such terms are defined in the employment agreement between the Company and
Optionee or the Plan if no such employment agreement exists, then the unvested
portion of the Option will become fully vested and exercisable upon such
termination of employment.
          (b) If Optionee resigns for any reason in the seventh month following
the month in which a Change in Control occurs, then the unvested portion of the
Option will become fully vested and exercisable upon such termination of
employment (the accelerated vesting described in this Section 2(b) only applies
if such resignation occurs in the seventh month and no other month).
          (c) If the Company terminates Optionee’s employment without Cause
(other than as a result of your death or disability) or Optionee resigns for
Good Reason, any unvested portion of the Option shall continue to vest in
accordance with the vesting schedule set forth herein and shall remain
exercisable for the period set forth in the Optionee’s employment agreement
after the date of termination of your employment, as though you were to continue
to be employed by the Company during that period.
     3. Exercise of Option.
          (a) Right to Exercise. This Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Notice of Stock
Option Grant and with the applicable provisions of the Plan and this Option
Agreement.
          (b) Method of Exercise. This Option shall be exercisable by Optionee
contacting the Company’s third-party stock option administrator (the
“Administrator”) via telephone or its web site and informing the Administrator
of Optionee’s election to exercise the Option, the number of Shares with respect
to which the Option is being exercised, and such other representations and
agreements as may be required.
     No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.

-2-



--------------------------------------------------------------------------------



 



     The Option shall be deemed exercised when the Administrator receives
(i) telephonic or electronic notice of exercise (in accordance with this Option
Agreement) from the Optionee (or other person entitled to exercise the Option),
and (ii) full payment for the Shares with respect to which the Option is
exercised, and (iii) any other documents required by this Option Agreement or
the Administrator. Full payment may consist of any consideration and method of
payment permitted by this Option Agreement. Shares issued upon exercise of an
Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 10(c)
of the Plan.
     Exercise of this Option in any manner shall result in a decrease in the
number of Shares thereafter available for sale under the Option, by the number
of Shares as to which the Option is exercised.
     4. Term. Optionee may not exercise the Option before the commencement of
its term or after its term expires. During the term of the Option, Optionee may
only exercise the Option to the extent vested. The term of the Option commences
on the Date of Grant and expires upon the earliest of the following:
          (a) With respect to the unvested portion of the Option, upon
termination of Optionee’s Continuous Service;
          (b) With respect to the vested portion of the Option, ninety (90) days
after the termination of Optionee’s Continuous Service for any reason other than
Optionee’s Disability, death or termination for Cause;
          (c) With respect to the vested portion of the Option, immediately upon
the termination of Optionee’s Continuous Service for Cause;
          (d) With respect to the vested portion of the Option, twelve
(12) months after the termination of Optionee’s Continuous Service due to
Optionee’s Disability or death;
          (e) Immediately prior to the close of certain Corporate Transactions,
pursuant to Section 10(c) of the Plan; or
          (f) The day before the tenth (10th) anniversary of the Date of Grant.
     5. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
          (a) cash or check;
          (b) consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan, if any; or
          (c) surrender of other Shares which, (i) in the case of Shares
acquired from the Company, either directly or indirectly, have been owned by the
Optionee for more than six (6) months on

-3-



--------------------------------------------------------------------------------



 



the date of surrender, and (ii) have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares.
     6. Optionee’s Representations. In the event the Shares have not been
registered under the Securities Act of 1933, as amended, at the time this Option
is exercised, the Optionee shall, if required by the Company, concurrently with
the exercise of all or any portion of this Option, deliver to the Company an
investment representation statement in a form satisfactory to the Company.
     7. Lock-Up Period. Optionee hereby agrees that Optionee shall not offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Common Stock (or other securities) of the Company or enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Common Stock (or other
securities) of the Company held by Optionee (other than those included in the
registration) for a period specified by the representative of the underwriters
of Common Stock (or other securities) of the Company not to exceed two hundred
ten (210) days following the effective date of any registration statement of the
Company filed under the Securities Act of 1933, as amended.
     Optionee agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto. In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, Optionee shall provide,
within ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act. The obligations described in this Section shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Rule 145 (promulgated under the Securities Act
of 1933, as amended) transaction on Form S-4 or similar forms that may be
promulgated in the future. The Company may impose stop-transfer instructions
with respect to the shares of Common Stock (or other securities) subject to the
foregoing restriction until the end of said two hundred ten (210) day period.
Optionee agrees that any transferee of the Option or shares acquired pursuant to
the Option shall be bound by this Section.
     8. Restrictions on Exercise. This Option may not be exercised until such
time as the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.
     9. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
     10. Tax Obligations.
          (a) Withholding Taxes. Optionee agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Optionee) for the satisfaction of all Federal, state, local and
foreign income and employment tax withholding requirements applicable to the
Option exercise. Optionee acknowledges and agrees that the Company may refuse to
honor the exercise and refuse to deliver Shares if such withholding amounts are
not delivered at the time of exercise.

-4-



--------------------------------------------------------------------------------



 



          (b) Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Date of Grant, or (2) the date one
year after the date of exercise, the Optionee shall immediately notify the
Company in writing of such disposition. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee.
     11. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws but not
the choice of law rules of the State of Delaware.
     12. No Guarantee of Continued Service. Optionee acknowledges and agrees
that the vesting of shares pursuant to the vesting schedule hereof is earned
only by continuing as an Employee, Consultant or Director (not through the act
of being hired, being granted this Option or acquiring shares hereunder).
Optionee further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of continued engagement as an Employee,
Consultant or Director for the vesting period, for any period, or at all, and
shall not interfere in any way with Optionee’s right or the company’s right to
terminate Optionee’s relationship as an Employee, Consultant or Director, as
applicable, at any time, with or without cause.
     Optionee acknowledges receipt of a copy of the Plan and represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Plan
Administrator upon any questions arising under the Plan or this Option. Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.

     
Optionee
  Vocus, Inc.
 
   
 
   
 
   
Signature
  By
 
   
 
  Stephen A. Vintz, CFO
 
   
Print Name
   
 
   
 
         
 
         
Residence Address
   

-5-